Exhibit 10.7

 

Execution Version

 

AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT

 

THIS AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
(this “Amendment”), effective as of August 22, 2019 (the “Effective Date”), is
made by and among CIT FINANCE LLC (“Administrative Agent”), each of the
financial entities set forth on the signature pages hereto constituting all the
Lenders under the Credit Agreement, ADAPTHEALTH LLC, a Delaware limited
liability company (“Borrower”), and each of the entities set forth on the
signature pages hereto as “Guarantors” (the “Guarantors”).

 

BACKGROUND STATEMENT

 

A.                                    Borrower, Guarantors, Administrative Agent
and Lenders are parties to that certain Third Amended and Restated Credit and
Guaranty Agreement, dated as of March 20, 2019 (as amended, restated, modified
or supplemented, the “Credit Agreement”), pursuant to which the Borrower and
Guarantors established certain financing arrangements with Lenders upon the
terms and conditions set forth therein. Capitalized terms used herein without
definition shall have the meanings given to them in the Credit Agreement.

 

B.                                    Administrative Agent, Lenders and the Loan
Parties wish to amend the Credit Agreement to adjust the LIBO Rate floor, which
shall become effective in accordance with the terms and conditions set forth
below.

 

STATEMENT OF AGREEMENT

 

The parties hereto, in consideration of the mutual covenants and agreements set
forth herein (the receipt and sufficiency of which is hereby acknowledged),
agree as follows:

 

1.                                      Recitals.  This Amendment shall
constitute a Loan Document and the Recitals set forth above shall be construed
as part of this Amendment as if set forth fully in the body of this Amendment.

 

2.                                      Amendment to Credit Agreement.

 

(a)                                 Amendment to LIBO Rate Definition.  The LIBO
Rate definition of Section 1.01 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following::

 

“LIBO Rate” means the greater of: (a) zero percent (0.0%); and (b) (1) for any
Interest Period with respect to any LIBOR Loan, a rate per annum determined by
the Administrative Agent to be equal to the quotient obtained by dividing
(i) the LIBO Base Rate for such LIBOR Loan for such Interest Period by (ii) one
minus the Eurodollar Reserve Percentage for such LIBOR Loan for such Interest
Period and (2) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the LIBO Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
LIBO Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.

 

3.                                      Representations and Warranties;
Covenants.  Each Loan Party hereby represents and warrants as follows:

 

--------------------------------------------------------------------------------



 

(a)                                 Bringdown.   After giving effect to this
Amendment, each of the representations and warranties of the Loan Parties
contained in the Credit Agreement and in the other Loan Documents is true and
correct in all material respects (provided, that if any representation or
warranty is by it terms qualified by concepts of materiality, such
representation or warranty shall be true and correct in all respects) on and as
of the date hereof with the same effect as if made on and as of the date hereof
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty is true and correct as of such date).

 

(b)                                 No Default.  No Default or Event of Default
has occurred and is continuing under the Credit Agreement or any of the other
Loan Documents, each Loan Party is in compliance with all terms and provisions
set forth in the Credit Agreement and the other Loan Documents, and each of the
conditions set forth in Section 4 of this Amendment has been satisfied.

 

(c)                                  Enforceability; Non-Contravention.  The
execution and delivery by each Loan Party of this Amendment and the performance
by it of the transactions herein contemplated (i) are and will be within its
powers; (ii) have been authorized by all necessary action; (iii) are not and
will not be in contravention of any Loan Party’s Organization Documents;
(iv) are not and will not conflict with or result in any breach or contravention
of, or the creation of any Lien under, (A) any Contractual Obligation under any
Material Contract to which any Loan Party is a party or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which any Loan Party or the Property of any Loan Party is subject; (v) will
not violate any Law; or (vi) will not result in a limitation on any material
licenses, permits or other Governmental Approvals applicable to the business,
operations or properties of any Loan Party. This Amendment and all allonges,
assignments, instruments, documents, and agreements executed and delivered in
connection herewith, are and will be valid, binding, and enforceable against
Borrower and each other Loan Party in accordance with their respective terms,
except as such enforceability may be limited (x) by general principles of equity
and conflicts of laws or (y) by bankruptcy, reorganization, insolvency,
moratorium or other laws of general application relating to or affecting the
enforcement, of Administrative Agent’s rights.

 

(d)                                 No Conflicts.  No consent, approval,
authorization or order of, or filing, registration or qualification with, any
court or Governmental Authority or third party is required in connection with
the execution, delivery or performance by the Loan Parties of this Amendment.

 

(e)                                  No Material Adverse Effect.  No Material
Adverse Effect has occurred and is continuing, and the Loan Parties know of no
event, condition or state of facts since the date of the Credit Agreement that
could reasonably be expected to have a Material Adverse Effect.

 

(f)                                   Obligations.  The execution and delivery
of this Amendment does not diminish or reduce the Loan Parties’ obligations
under the Loan Documents, except as expressly modified by this Amendment.

 

(g)                                  No Claims.  The Loan Parties have no
claims, counterclaims, offsets or defenses to the Loan Documents and the
performance of their obligations thereunder, or if a Loan Party has any such
claims, counterclaims, offsets, or defenses arising from events occurring on or
before the date hereof, whether known or unknown, to the Loan Documents or any
transaction related to the Loan Documents, the same are hereby waived,
relinquished and released in consideration of Administrative Agent’s execution
and delivery of this Amendment.

 

2

--------------------------------------------------------------------------------



 

4.                                      Effectiveness Conditions.  This
Amendment shall be effective upon completion of the following conditions
precedent (all documents to be in form and substance satisfactory to
Administrative Agent and Administrative Agent’s counsel):

 

(a)                                         Executed counterparts of this
Amendment each properly executed by a Responsible Officer of the signing Loan
Party and each other Person party thereto; and

 

(b)                                 all representations and warranties of the
Loan Parties contained herein shall be true, correct and complete in all
material respects (provided, that if any representation or warranty is by its
terms qualified by concepts of materiality, such representation shall be true
and correct in all respects) as of the Effective Date, except to the extent that
any such representation or warranty relates to a specific date in which case
such representation or warranty shall be true and correct as of such earlier
date (and each Loan Party’s delivery of its respective signature hereto shall be
deemed to be its certification thereof).

 

5.                                      Effect of Amendment.  From and after the
Effective Date, all references to the Credit Agreement set forth in any other
Loan Document or other agreement or instrument shall, unless otherwise
specifically provided, be references to the Credit Agreement as amended by this
Amendment and as may be further amended, modified, restated or supplemented from
time to time. This Amendment is limited as specified and shall not constitute or
be deemed to constitute an amendment, modification or waiver of any provision of
the Credit Agreement or of any other Loan Document except as expressly set forth
herein. Except as expressly amended hereby, the Credit Agreement shall remain in
full force and effect in accordance with its terms.

 

(a)                                 Ratification of Loan Documents.  Except as
expressly set forth herein, all of the terms and conditions of the Credit
Agreement and Loan Documents are hereby ratified and confirmed and continue
unchanged and in full force and effect.

 

(b)                                 Governing Law.  This Amendment shall be
governed by and construed and enforced in accordance with the laws of the State
of New York (without regard to the conflicts of law provisions thereof).

 

(c)                                  Waiver of Trial by Jury.  EACH OF THE LOAN
PARTIES AND ADMINISTRATIVE AGENT, BY ITS EXECUTION OR ACCEPTANCE OF THIS
AMENDMENT, REAFFIRMS ITS WAIVER OF THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT OR PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO ANY
OF THE LOAN DOCUMENTS, THE OBLIGATIONS OR THE COLLATERAL.

 

(d)                                 Expenses.  The Loan Parties agree to pay
upon demand all reasonable, documented out-of-pocket costs and expenses of the
Administrative Agent (including, without limitation, all reasonable Attorney
Costs) in connection with the preparation, negotiation, execution and delivery
of this Amendment.

 

(e)                                  Third Parties.  No rights are intended to
be created hereunder for the benefit of any third party donee, creditor, or
incidental beneficiary.

 

(f)                                           Severability.  To the extent any
provision of this Amendment is prohibited by or invalid

 

3

--------------------------------------------------------------------------------



 

under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

 

(g)                                  Successors and Assigns.  This Amendment
shall be binding upon, inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto.

 

(h)                                 Construction.  The headings of the various
sections and subsections of this Amendment have been inserted for convenience
only and shall not in any way affect the meaning or construction of any of the
provisions hereof.

 

(i)                                     Counterparts; Effectiveness.  This
Amendment may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Amendment shall become effective as of the Effective Date
upon the execution and delivery of a counterpart hereof by the Loan Parties,
Administrative Agent and Lenders, and the satisfaction of the conditions set
forth in Section 4 hereof. Signatures of the parties to this Amendment
transmitted by facsimile or via other electronic format shall be deemed to be
their original signatures for all purposes.

 

[Signatures on following page.]

 

4

--------------------------------------------------------------------------------



 

In witness whereof, this Amendment has been duly executed as of the day and year
first above written.

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

 

CIT FINANCE LLC, as Administrative Agent

 

 

 

 

By:

/s/ William Backus

 

 

Name: William Backus

 

 

Title: Director

 

 

 

LENDERS

 

 

 

 

 

 

CIT FINANCE LLC, as a lender

 

 

 

 

By:

/s/ William Backus

 

 

Name: William Backus

 

 

Title: Director

 

 

 

 

REGIONS BANK, as a lender

 

 

 

 

By:

/s/ Brian Walsh

 

 

Name: Brian Walsh

 

 

Title: Director

 

 

 

 

SUNTRUST BANK, as a lender

 

 

 

 

By:

/s/ Anton Brykalin

 

 

Name: Anton Brykalin

 

 

Title: Vice President

 

--------------------------------------------------------------------------------



 

 

CITIZENS BANK, N.A, as a lender

 

 

 

 

By:

/s/ Mark Guyeski

 

 

Name: Mark Guyeski

 

 

Title: Vice President

 

 

 

 

PEOPLE’S UNITED BANK, as a lender

 

 

 

 

By:

/s/ Henry L. Petrillo

 

 

Name: Henry L. Petrillo

 

 

Title: Senior Vice President

 

 

 

 

FIFTH THIRD BANK as a lender

 

 

 

 

By:

/s/ John McChesney

 

 

Name: John McChesney

 

 

Title: AVP

 

 

 

 

JP MORGAN CHASE BANK, N.A, as a lender

 

 

 

 

By:

/s/ Kristina Harbison

 

 

Name: Kristina Harbison

 

 

Title: Authorized Signer

 

 

 

 

BANKUNITED, N.A, as a lender

 

 

 

 

By:

/s/ Craig Kinade

 

 

Name: Craig Kinade

 

 

Title: Senior Vice President

 

 

 

 

FIST MIDWEST BANK, as a lender

 

 

 

 

By:

/s/ James Goody

 

 

Name: James Goody

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 1 to Third Amended and Restated Credit and
Guaranty Agreement]

 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, as a lender

 

 

 

 

By:

/s/ Roger Yee

 

 

Name: Roger Yee

 

 

Title: Senior Vice President

 

 

 

 

HANCOCK WITNEY BANK, as a lender

 

 

 

 

By:

/s/ Megan Brearey

 

 

Name: Megan Brearey

 

 

Title: Senior Vice President

 

 

 

 

WEBSTER BANK, NATIONAL ASSOCIATION as a lender

 

 

 

 

By:

/s/ John Tracey

 

 

Name: John Tracey

 

 

Title: Managing Director

 

 

 

 

BANCALLIANCE INC, as a lender

 

By: Alliance Partners LLC, its Attorney-in Fact

 

 

 

 

By:

/s/ John Gray

 

 

Name: John Gray

 

 

Title: Executive Vice President

 

 

 

 

WILLMINGTON SAVINGS FUND SOCIETY, as a lender

 

 

 

 

By:

/s/ James A. Gise

 

 

Name: James A. Gise

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 1 to Third Amended and Restated Credit and
Guaranty Agreement]

 

--------------------------------------------------------------------------------



 

 

CAPSTAR BANK, as a lender

 

 

 

 

By:

/s/ Mark D. Mattson

 

 

Name: Mark D. Mattson

 

 

Title: Executive Vice President

 

 

 

 

PROVIDENT BANK, as a lender

 

 

 

 

By:

/s/ Ron Ilan

 

 

Name: Ron Ilan

 

 

Title: Vice President

 

 

 

BORROWER:

 

 

 

 

 

 

ADAPTHEALTH LLC,

 

 

 

 

By:

/s/ Luke McGee

 

 

Name: Luke McGee

 

 

Title: Chief Executive Officer

 

GUARANTORS:

 

 

 

 

ADAPTHEALTH INTERMEDIATE HOLDCO LLC

 

ADAPTHEALTH - MISSOURI LLC

 

AIR CARE HOME RESPIRATORY, LLC

 

AMERICAN ANCILLARIES, INC.

 

AMERICOAST MARYLAND LLC

 

ASSOCIATED HEALTHCARE SYSTEMS, INC.

 

BENNETT MEDICAL SERVICES LLC

 

BRADEN PARTNERS, L.P.

 

CHOICE MEDICAL HEALTH CARE, LLC

 

CLEARVIEW MEDICAL INCORPORATED

 

CP AP SOLUTIONS, LLC

 

CP AP2ME, INC.

 

FAMILY HOME MEDICAL SUPPLY LLC

 

FIRST CHOICE DME LLC

 

FIRST CHOICE HOME MEDICAL EQUIPMENT, LLC

 

GOULD’S DISCOUNT MEDICAL, LLC

 

HALPRIN, INCORPORATED

 

HEALTH SOLUTIONS LLC

 

HOME MEDICAL EXPRESS, INC.

 

[Signature Page to Amendment No. 1 to Third Amended and Restated Credit and
Guaranty Agreement]

 

--------------------------------------------------------------------------------



 

 

HOME MEDISERVICE, LLC

 

HOMETOWN HOME HEALTH

 

MED STAR SURGICAL & BREATHING EQUIPMENT INC.

 

MED WAY MEDICAL, INC.

 

MEDBRIDGE HOME MEDICAL LLC

 

MED-EQUIP, INC.

 

MEDSTAR HOLDINGS LLC

 

OCEAN HOME HEALTH OF PA LLC

 

OCEAN HOME HEALTH SUPPLY LLC

 

OGLES OXYGEN, LLC

 

ORBIT MEDICAL OF PORTLAND, INC.

 

PALMETTO OXYGEN, LLC

 

PPS HME HOLDINGS LLC

 

PPS HME LLC

 

ROBERTS HOME MEDICAL, LLC

 

ROYAL DME LLC

 

ROYAL MEDICAL SUPPLY INC.

 

SLEEPEASY THERAPEUTICS, INC.

 

SOUND OXYGEN SERVICE LLC

 

TOTAL RESPIRATORY, LLC

 

TRICOUNTY MEDICAL EQUIPMENT AND SUPPLY,LLC

 

VERUS HEALTHCARE, INC.

 

VERUS HEALTHCARE,LLC

 

 

By:

/s/ Luke McGee

 

 

Name: Luke McGee

 

 

Title: Chief Executive Officer

 

[Signature Page to Amendment No. 1 to Third Amended and Restated Credit and
Guaranty Agreement]

 

--------------------------------------------------------------------------------